Citation Nr: 0825047	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  05-05 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for hypothyroidism, also 
claimed as secondary to service-connected Type I diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1976 to July 
1987.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied the benefits sought on appeal.

In August 2006, the veteran and his spouse testified before 
the Board in a hearing held at the RO.  In February 2007, 
this claim was remanded by the Board to the RO for further 
development.


FINDING OF FACT

The competent medical evidence does not demonstrate that the 
veteran's hypothyroidism was incurred in or aggravated by his 
active service or is proximately due to any service-connected 
disability.


CONCLUSION OF LAW

Service connection for hypothyroidism is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, the notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In April 2004, prior to the initial adjudication of the 
claim, and in October 2005 and June 2007, after the initial 
adjudication of the claim, the veteran was notified of the 
evidence not of record that was necessary to substantiate the 
claim.  He was told that he needed to provide the names of 
persons, agency, or company who had additional records to 
help decide his claim.  He was informed that VA would attempt 
to obtain review his claim and determine what additional 
information was needed to process his claim, schedule a VA 
examination if appropriate, obtain VA medical records, obtain 
service records, and obtain private treatment reports as 
indicated.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.

The veteran was given notice of what type of information and 
evidence he needed to substantiate a claim for an increased 
rating in March 2006, March 2007, and June 2007 should his 
service connection claim be granted.  It is therefore 
inherent in the claim that the veteran had actual knowledge 
of the rating element of an increased rating claim.

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA- authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Further, VA medical examinations pertinent to the 
claim were obtained in April 2004, December 2004, and June 
2007.  Therefore, the available records and medical evidence 
have been obtained in order to make adequate determinations 
as to this claim.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  Secondary 
service connection may be found where a service connected 
disability aggravates another condition such that there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for hypothyroidism.

While the veteran's service medical records reflect a 
diagnosis of type I diabetes mellitus and treatment for the 
same, they are void of a diagnosis or treatment for 
hypothyroidism.

The veteran underwent a general VA medical examination in 
November 1987 the impression of which was diabetes mellitus.  
Hypothyroidism was not noted.

VA medical records dated in October 2003 show a diagnosis of 
primary hypothyroidism by lab values.  The veteran complained 
of feeling sluggish within the past few months, occasional 
constipation, and a decreased appetite.  The assessment was 
hypothyroidism-polygrandular autoimmune syndrome.  Records 
dated in November 2003 record identified hypothyroidism as a 
possible cause of DKA (diabetic ketacidosis).  It was 
suspected that DKA was precipitated by increased metabolic 
demands with thyroid replacement.  However, additional 
records reflect that the cause for the veteran's DKA was not 
yet found.  In December 2003, he complained of cold 
intolerance and fatigue.  In March 2004, he had continued 
complaints of fatigue with alternating diarrhea and 
constipation.
In April 2004, the veteran underwent a VA diabetes mellitus 
examination.  The examiner indicated that the veteran's 
diabetes was diagnosed when he was twenty-eight years old.  
In October 2003 he began complaining of extreme tiredness, 
had an elevated TSH, and was diagnosed with hypothyroidism.  
While his TSH was within normal range on March 2004, his 
clinical status remained unchanged.  He remained clinically 
tired, but did not have any other specific symptoms or signs 
of hypothyroidism.  The examiner reviewed literature which 
stated that there was an association of type I diabetes with 
hypothyroidism which was a known fact.  However, the examiner 
opined that the literature did not show a "cause and 
effect" relationship between diabetes mellitus and 
hypothyroidism, but rather indicated that there was an 
association of the diseases that was seen more often in the 
same patients who had a propensity to have multiple endocrine 
problems.  On those bases, the examiner opined that the 
veteran's hypothyroidism was not caused by or a result of his 
type I diabetes mellitus.

In a May 2004 VA medical record, the veteran's VA 
endocrinologist addressed the issue of whether his 
hypothyroidism was related to his service-connected diabetes 
mellitus and opined that "it is well described for patients 
with Type I diabetes mellitus [to] have multiplied autoimmune 
endocrinopathies (polygrandular autoimmune syndrome), so 
these entities are thus related."  In an October 2004 
report, the endocrinologist stated that he agreed with the 
veteran's private endocrinologist's August 2004 assessment 
that the hypothyroidism was related to the service-connected 
diabetes mellitus.

In a private medical statement dated in August 2004 
statement, the veteran's endocrinologist provided an opinion 
regarding the relationship between the hypothyroidism and 
diabetes.  The endocrinologist performed an examination and 
noted that the veteran did not have recent laboratory 
studies, but that recalled that hemoglobin was at 8.5 percent 
about three months ago.  The physician opined that the type 1 
diabetes and hypothyroidism had the same etiology, Schmidt 
syndrome or autoimmune polyendocrine syndrome type 2.  The 
examiner stated that those were autoimmune diseases to which 
the veteran had a genetic predisposition.  The physician 
further opined that "it is more than likely [that the 
veteran] had Hashimoto's thyroiditis while he was in the 
military which only resulted in hypothyroidism after a number 
of years."

In December 2004, the veteran was afforded a VA diabetes 
mellitus examination.  The examiner opined that the veteran 
could have a type 1 or type 2 Schmidt syndrome in which 
diabetes and the thyroid disease are believed to be caused by 
the same autoimmune process.  However, the examiner explained 
that Hashimoto's thyroiditis usually precedes hypothyroidism 
and that there is a lag period of many years before the 
thyroid gland involutes sufficient to cause hypothyroidism.  
At the time of the examination, the veteran's hypothyroidism 
was stable and adequately replaced with thyroid replacement.  
The impression was hypothyroidism by history, with no 
clinical evidence for thyroiditis.  However, the examiner 
opined that it as likely as not that the thyroiditis could be 
part of the same process that caused the type I diabetes.  
The examiner further opined that the question of whether the 
hypothyroidism is caused by a common agent of the diabetes or 
aggravated by the diabetes is problematic without any clear 
medical answer to that question.

VA medical records dated in April 2005 show that the 
veteran's TSH was inexplicably elevated.  A July 2005 report 
reflects a diagnosis of hypothyroidism and a finding that he 
was clinically euthyroid.  His TSH was at "goal."  Records 
dated in October 2005 reflect complaints of memory loss since 
being diagnosed with hypothyroidism.  In November 2005 and 
December 2005, his TSH was within normal limits.  In May 
2006, his hypothyroidism was stable with a low TSH.

In February 2007, the Board remanded the claim to clarify 
whether the veteran had a syndrome that began in his service 
that resulted in his hypothyroidism.  Pursuant to that 
remand, the veteran was afforded a VA endocrine diseases 
examination in June 2007.  The examiner opined that the 
veteran's hypothyroidism was not aggravated by his service-
connected diabetes mellitus.  The rationale was that 
hypothyroidism is relatively easily treated by replacement 
with the proper amount of exogenous thyroid hormone.  
Diabetes would not interfere with or otherwise affect that 
treatment or response to the replacement.  Regarding the 
likelihood that his thyroid condition began in service, based 
upon the increased incidence of hypothyroidism due to 
Hashimoto's thyroiditis in type 1 diabetics, the examiner 
opined that there was no cause and effect relationship, but 
rather an association as both occur due to some genetic 
predisposition to form antibodies against those endocrine 
organs.  The examiner explained that when both conditions are 
present this creates a syndrome, but that the same was not 
established during the veteran's military career.  The 
examiner noted that it had been proposed that simply because 
he developed thyroiditis, he must have had it while in the 
service.  However, the examiner opined that this is entirely 
speculative and unlikely considering the interval of sixteen 
years between the veteran's service and the diagnosis of a 
thyroid condition.  In the examiner's opinion, it was less 
likely as not that the veteran had a syndrome during his 
service that resulted in hypothyroidism.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

Here, the Board finds that the April 2004 and June 2007 VA 
examination reports and opinions are the most persuasive 
evidence.  The April 2004 VA examiner's opinion that 
hypothyroidism is not caused by or aggravated by the 
veteran's type I diabetes mellitus is supported by a well-
reasoned rationale.  The examiner explained that while there 
was an association between type I diabetes mellitus and 
hypothyroidism, there was no evidence that hypothyroidism was 
caused by diabetes mellitus.  The June 2007 VA examiner's 
opinion that it was less likely as not that the veteran had a 
syndrome during his service that resulted in hypothyroidism 
and that hypothyroidism was not aggravated by his service-
connected diabetes mellitus was offered by a VA examiner 
based upon a review of the claims file which includes service 
medical records; private treatment records; VA medical 
records including VA opinions dated in April 2004, May 2004, 
October 2004, and December 2004; a private medical opinion 
dated in August 2004; and a current VA examination.  The 
examiner also provided a thorough rationale for the opinion.

The Board has considered the positive VA medical opinions 
dated in May 2004 and October 2004, the private medical 
opinion dated in August 2004, and the VA examiner's opinion 
dated in December 2004.

In a May 2004 VA medical opinion from the veteran's treating 
endocrinologist, the physician opined that "it is well 
described for patients with Type I diabetes mellitus [to] 
have multiplied autoimmune endocrinopathies (polygrandular 
autoimmune syndrome), so these entities are thus related."  
In an October 2004 report, the endocrinologist indicated that 
he agreed with the veteran's private endocrinologist's 
assessment that his hypothyroidism was related to his 
service-connected diabetes mellitus.  However, while these 
opinions have probative value, they are both unsupported by 
any rationale.

In an August 2004 opinion, the veteran's private physician 
opined that his type I diabetes mellitus and his 
hypothyroidism had the same etiology, Schmidt syndrome or 
autoimmune polyendocrine syndrome type 2.  The physician 
further opined that "it is more than likely [that the 
veteran] had Hashimoto's thyroiditis while he was in the 
military which only resulted in hypothyroidism after a number 
of years."  While the veteran indicated that he provided the 
physician with copies of his VA medical records in testimony 
before the RO in September 2004, the opinion was not rendered 
on the basis of a thorough review of the entire claims file 
which includes copies of the service medical records which 
are void of any diagnosis of hypothyroidism.  The probative 
value of that opinion is further lessened by the fact that it 
is unaccompanied by any treatment records or recent 
laboratory reports or findings.

Finally, in December 2004 the VA examiner opined that the 
veteran "could have a type 1 or type 2 Schmidt syndrome 
where the diabetes and the thyroid disease are believed to be 
caused by the same autoimmune process" and that "it as 
likely as not that the thyroiditis could be part of the same 
process that caused the type I diabetes."  However, the 
Board places somewhat less probative value on the opinion 
because the examiner's opinion that the veteran's thyroid 
disease "could be" related to his diabetes mellitus is too 
speculative to warrant a grant of service connection.  
Bostain v. West, 11 Vet. App. 124 (1998); Obert v. Brown, 5 
Vet. App. 30 (1993) (medical opinion expressed in terms of 
"may" also implies "may not" and is too speculative to 
establish medical nexus).  Ultimately, the speculative nature 
of the opinion is reflected by the examiner's opinion that 
the question of whether the hypothyroidism is caused by a 
common agent of the diabetes or aggravated by the diabetes is 
problematic without any clear medical answer.

Furthermore, while the opinions seemed to indicate a 
relationship between the veteran's service-connected diabetes 
and the thyroid disability, the relationship was not shown to 
be causal.  While there is an opinion that they originated 
from the same etiology, that opinion is speculative in nature 
and does not persuade the Board that it is as likely as not 
that the thyroid disability and the diabetes originated from 
the same etiology.

Finally, the Board has reviewed medical articles submitted by 
the veteran in April 2004 in which researchers confirmed an 
association between type I diabetes and thyroid disease.  
Diabetic patients were found to have a higher prevalence of 
thyroid disorders compared with the normal population and a 
longitudinal study confirmed the association between 
autoimmune thyroid dysfunction and type I diabetes.  It was 
found that Hashimoto's thyroiditis and hypothyroidism are 
associated with diabetes.  A medical article or treatise can 
provide important support when combined with an opinion of a 
medical professional if the medical article or treatise 
evidence discusses generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least plausible causality based upon objective 
facts rather than on an unsubstantiated lay medical opinion.  
Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 
Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 
(1998).  However, the medical articles submitted by the 
veteran were not accompanied by the opinion of any medical 
expert linking his hypothyroidism to his service or to his 
service-connected diabetes.  Thus, the medical articles 
submitted by the veteran are insufficient to establish the 
required medical nexus opinion for causation.

The veteran's post-service medical records are negative for a 
diagnosis of hypothyroidism until many years after separation 
from active service.  A significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  While the 
competent medical evidence shows that the veteran now suffers 
from hypothyroidism, the evidence does not show that the 
current hypothyroidism was incurred in or aggravated by 
service.  Furthermore, the record includes a competent VA 
medical opinion that the veteran's hypothyroidism is not 
related to his service or service-connected diabetes 
mellitus.  The Board finds that the more persuasive medical 
opinions found no causal relationship between diabetes and 
the thyroid condition, no aggravation of the thyroid 
condition by the diabetes, and that the conditions did not 
stem form a common etiology.  Therefore, the Board finds that 
service connection must be denied.

The Board recognizes the contentions of the veteran as to the 
diagnosis and relationship between his service and the 
claimed disability.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  As a layperson, however, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
diagnosis, or an opinion relating to medical causation and 
etiology that requires a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  As a result, his assertions 
do not constitute competent medical evidence that any current 
hypothyroidism is a result of his service.

Accordingly, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's 
hypothyroidism was incurred in or aggravated by service.  
Furthermore, the competent medical evidence does not show 
that the veteran's hypothyroidism is due to or the result of 
his service-connected diabetes mellitus or is aggravated by 
the service-connected diabetes mellitus.  Therefore, service 
connection for hypothyroidism must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2007); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for hypothyroidism, to include as 
secondary to service-connected diabetes mellitus, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


